Citation Nr: 1715679	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  11-25 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for chronic headaches, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C.H.


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1991 until March 1995.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2013, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, remand is required to secure an adequate medical opinion regarding the etiology of the Veteran's headache disorder.  When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Opinions, which typically concern service connection issues, must be based on accurate facts and supported by a fully articulated rationale. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Reonal v. Brown, 5 Vet. App. 458 (1993).  In this case, the VA opinion of record is based on an inaccurate reporting of the facts and is therefore inadequate.

The Veteran underwent a VA headaches examination in August 2014.  Upon review of the Veteran's claims file and an in-person examination, the examiner noted that the Veteran had been diagnosed with "headache, mixed migraine and stress" in January 2011.  The examiner reported that the Veteran's service treatment records (STRs) were negative for any diagnosis or treatment of a headache disorder.  The examiner opined that the Veteran's migraine headache disorder was less than likely related to his period of active service.  In support of that opinion, the examiner cited to the lack of a diagnosis or treatment of a headache disorder in service as well as the fact that the Veteran's medical records did not show treatment of a headache disorder prior to 2009.  In an August 2014 supplemental opinion following review of the 19th edition of Merck Manual, the examiner's opinion remained unchanged.  Specifically, the examiner stated that the Veteran's migraine headache condition was first diagnosed and treated in 2011 and was therefore unrelated to his reported heat-related headaches in service. 

The 2014 VA examiner's opinion is inadequate as it is based on an inaccurate reporting of the facts as the Veteran's STRs are significant for complaints of headaches.  The STRs show that in May 1993, although somewhat difficult to read, it appears the Veteran complained of an "achy head" for 3 to 4 days.  A February 1994 record reported that the Veteran was having a reoccurrence of headaches.  A March 1994 record noted that the Veteran reported increase of left sided chest pain and headaches over the prior month, and that he had recently restarted a medication and reported no further problems with headaches.  In addition, the VA treatment records show that the Veteran had been treated for headaches prior to 2009.  In a May 2004 VA psychiatry note, it was reported that the Veteran was having headaches that had previously been evaluated.  Accordingly, on remand, another VA examination and opinion based on an accurate reporting of the facts is required.

As the case is being remanded, any outstanding VA treatment records should be identified and associated with the claims folder.  Also, the Veteran should be given another opportunity to submit private treatment records from Dr. W.B., or to provide VA with enough information to identify and locate those records along with authorization for their release to VA.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Also, contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include specifically the private treatment records from Dr. W.B.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his headache disorder.  The entire claims file should be made available to, and be reviewed by, the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headache disorder was caused or aggravated by his military service.  

The examiner's attention is directed to the following facts that were not reported in the prior examination report:  1) the Veteran's STRs showing complaints of headaches in May 1993, February 1994, and March 1994 for which the Veteran was treated with medication; and 2) a May 2004 VA psychiatry note reporting a history of headaches.  

The examiner is also asked to address specifically the Veteran's contentions that his headache disorder is etiologically related to his in-service heat exhaustion that has been conceded, and the Veteran's representative's statement that the Veteran had hypertension in service that triggered headaches.

4.  Then, readjudicate the issue on appeal, as is listed on the title page of this Remand.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination may impact the determination made. 38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 


(CONTINUED ON NEXT PAGE)
Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

